Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	The Amendment filed 5/3/22 has been entered. Claims 1-6, 8-16, and 18-20 remain pending in the application. Claims 7 and 17 have been canceled. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/4/22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 9,701,883- cited previously) in view of Saini et al. (US 7,237,610- cited previously).
 	With respect to independent claim 1, Kumar discloses a method comprising: 	providing a treatment fluid that comprises an aqueous base fluid and a friction reducing additive, the friction reducing additive comprising at least one polymer (Abstract and col. 1 lines 14-18), wherein the polymer is present in the treatment fluid in an amount of  0.25 gallon per 1000 gallon to 5-gallon per 1000 gallon (col. 8 lines 4-5); and 	introducing the treatment fluid into a portion of a subterranean formation at or above a pressure sufficient to create or enhance at least one fracture in the subterranean formation (Abstract and col. 1 lines 14-18). 	Regarding claim 1, Kumar discloses an aqueous treatment fluid employed as a fracturing fluid comprising a friction reducing additive, wherein the friction reducing additive comprises a polymer (Abstract and col. 1 lines 14-18). However, Kumar fails to expressly disclose wherein said friction reducing additive may comprise a plurality of nanoparticles, as claimed. Saini teaches an aqueous treatment fluid employed as a fracturing fluid comprising a friction reducing additive, wherein the friction reducing additive comprises nanoparticles (col. 1 lines 18-27 and col. 4 lines 23-37). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider incorporating the friction reducing nanoparticles taught by Saini in the friction reducing additive disclosed by Kumar since they “reduce the potential stresses caused by increased particulate loading in fluids” (col. 1 lines 18-21). Furthermore, it would have been obvious to consider incorporating the friction reducing nanoparticles taught by Saini in the friction reducing additive disclosed by Kumar since it amounts to nothing more than the combination of two similar elements employed for the same purpose, i.e., friction reduction in hydraulic fracturing fluids, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). 	Regarding the nanoparticles, the combination of Kumar and Saini teaches wherein the nanoparticles are present in an amount of around .25% to around 13.6% by volume of the fluid (col. 5 lines 8-15 and 60-63). Although silent to wherein the amount of nanoparticles present is “from about 0.01% to about 5% by volume of the treatment fluid,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a nanoparticle amount as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)	Further regarding claim 1, Kumar discloses wherein the polymer is present in the treatment fluid in an amount of “0.25 gallon per 1000 gallon to 5-gallon per 1000 gallon” (col. 8 lines 4-5). Although silent to wherein the amount of polymer present is “less than about 2 gallons per thousand gallons... to greater than 0 gallons per thousand gallons of the treatment fluid,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a polymer amount as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	With respect to depending claims 2-5, Kumar discloses wherein the polymer may be anionic or cationic (e.g. cationic acrylamide-based) (Abstract). With regard to the remaining types, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the polymer.
 	With respect to depending claim 6, Kumar discloses wherein the polymer may be a diallyldimethylammonium chloride group (col. 8 lines 5-9). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such polymers.
 	With respect to depending claim 8, Kumar discloses wherein the aqueous base fluid comprises brine (col. 8 lines 12-16). 	With respect to depending claim 9, Kumar discloses wherein the aqueous base fluid comprses produced water (col. 9 lines 23-34). 	With respect to depending claims 10 and 11, the combination of Kumar and Saini teaches wherein the plurality of nanoparticles may be sand, bauxite, ceramic, glass, or wood (col. 5 lines 26-34). With regard to the materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such nanoparticles. 	With respect to depending claim 12, Kumar discloses wherein the treatment fluid further comprises at least one surfactant (col. 8 lines 17-23). 	With respect to depending claim 13, Kumar discloses wherein the treatment fluid has a viscosity of from 14 cP to 25 cP (col. 12 lines 30-33 and Table 2). Although silent to wherein the treatment fluid has a viscosity of “from about 4 cP to about 50 cP,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a viscosity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	With respect to independent claim 14, Kumar discloses a method comprising: 	providing a treatment fluid that comprises an aqueous base fluid and a friction reducing additive (Abstract and col. 1 lines 14-18), wherein  		the friction reducing additive comprising at least one polymer and a surfactant (Abstract, col. 1 lines 14-18, and col. 8 lines 17-23), wherein the polymer is present in the treatment fluid in an amount of  0.25 gallon per 1000 gallon to 5-gallon per 1000 gallon (col. 8 lines 4-5) and 		the treatment fluid has a viscosity of from 14 cP to 25 cP (col. 12 lines 30-33 and Table 2); and 	introducing the treatment fluid into a portion of a subterranean formation at or above a pressure sufficient to create or enhance at least one fracture in the subterranean formation (Abstract and col. 1 lines 14-18). 	Regarding claim 14, Kumar discloses an aqueous treatment fluid employed as a fracturing fluid comprising a friction reducing additive, wherein the friction reducing additive comprises a polymer (Abstract and col. 1 lines 14-18). However, Kumar fails to expressly disclose wherein said friction reducing additive may comprise a plurality of nanoparticles, as claimed. Saini teaches an aqueous treatment fluid employed as a fracturing fluid comprising a friction reducing additive, wherein the friction reducing additive comprises nanoparticles (col. 1 lines 18-27 and col. 4 lines 23-37). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider incorporating the friction reducing nanoparticles taught by Saini in the friction reducing additive disclosed by Kumar since they “reduce the potential stresses caused by increased particulate loading in fluids” (col. 1 lines 18-21). Furthermore, it would have been obvious to consider incorporating the friction reducing nanoparticles taught by Saini in the friction reducing additive disclosed by Kumar since it amounts to nothing more than the combination of two similar elements employed for the same purpose, i.e., friction reduction in hydraulic fracturing fluids, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). 	Regarding the nanoparticles, the combination of Kumar and Saini teaches wherein the nanoparticles are present in an amount of around .25% to around 13.6% by volume of the fluid (col. 5 lines 8-15 and 60-63). Although silent to wherein the amount of nanoparticles present is “from about 0.01% to about 5% by volume of the treatment fluid,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a nanoparticle amount as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Further regarding claim 14, Kumar discloses wherein the polymer is present in the treatment fluid in an amount of “0.25 gallon per 1000 gallon to 5-gallon per 1000 gallon” (col. 8 lines 4-5). Although silent to wherein the amount of polymer present is “less than about 2 gallons per thousand gallons... to greater than 0 gallons per thousand gallons of the treatment fluid,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a polymer amount as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Further regarding claim 14, Kumar discloses wherein the treatment fluid has a viscosity of from 14 cP to 25 cP (col. 12 lines 30-33 and Table 2). Although silent to wherein the treatment fluid has a viscosity of “from about 4 cP to about 50 cP,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a viscosity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 15, the combination of Kumar and Saini teaches wherein the plurality of nanoparticles may be sand, bauxite, ceramic, glass, or wood (col. 5 lines 26-34). With regard to the material of the nanoparticles being clay, the Office considers this as an obvious variant to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such nanoparticles. 	With respect to depending claim 16, Kumar discloses wherein the polymer may be a diallyldimethylammonium chloride group (col. 8 lines 5-9). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such polymers.
 	With respect to independent claim 18, Kumar discloses a method comprising: 	providing a treatment fluid that comprises an aqueous base fluid and a friction reducing additive (Abstract and col. 1 lines 14-18), wherein the friction reducing additive comprises 		at least one acrylamide-based polymer, wherein the acrylamide-based polymer is present in an amount of 0.25 gallon per 1000 gallon to 5-gallon per 1000 gallon (Abstract, col. 1 lines 14-18, and col. 8 lines 4-5), and 		a surfactant (col. 8 lines 17-23); and 	introducing the treatment fluid into a portion of a subterranean formation at or above a pressure sufficient to create or enhance at least one fracture in the subterranean formation (Abstract and col. 1 lines 14-18).
	Regarding claim 18, Kumar discloses wherein the polymer is present in the treatment fluid in an amount of “0.25 gallon per 1000 gallon to 5-gallon per 1000 gallon” (col. 8 lines 4-5). Although silent to wherein the amount of polymer present is “less than about 2 gallons per thousand gallons... to greater than 0 gallons per thousand gallons of the treatment fluid,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a polymer amount as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	Further regarding claim 18, Kumar discloses an aqueous treatment fluid employed as a fracturing fluid comprising a friction reducing additive, wherein the friction reducing additive comprises a polymer (Abstract and col. 1 lines 14-18). However, Kumar fails to expressly disclose wherein said friction reducing additive may comprise a plurality of nanoparticles, as claimed. Saini teaches an aqueous treatment fluid employed as a fracturing fluid comprising a friction reducing additive, wherein the friction reducing additive comprises nanoparticles (col. 1 lines 18-27 and col. 4 lines 23-37). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider incorporating the friction reducing nanoparticles taught by Saini in the friction reducing additive disclosed by Kumar since they “reduce the potential stresses caused by increased particulate loading in fluids” (col. 1 lines 18-21). Furthermore, it would have been obvious to consider incorporating the friction reducing nanoparticles taught by Saini in the friction reducing additive disclosed by Kumar since it amounts to nothing more than the combination of two similar elements employed for the same purpose, i.e., friction reduction in hydraulic fracturing fluids, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).
	Regarding the nanoparticles, the combination of Kumar and Saini teaches wherein the nanoparticles are present in an amount of around .25% to around 13.6% by volume of the fluid (col. 5 lines 8-15 and 60-63). Although silent to wherein the amount of nanoparticles present is “from about 0.01% to about 5% by volume of the treatment fluid,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a nanoparticle amount as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With regard to the material of the nanoparticles being clay, the combination of Kumar and Saini teaches wherein the plurality of nanoparticles may be sand, bauxite, ceramic, glass, or wood (col. 5 lines 26-34). The Office considers this as an obvious variant to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such nanoparticles.	With respect to depending claim 19, Kumar discloses wherein the polymer may be a diallyldimethylammonium chloride group (col. 8 lines 5-9). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such polymers. 	Regarding claim 20, Kumar discloses wherein the treatment fluid has a viscosity of from 14 cP to 25 cP (col. 12 lines 30-33 and Table 2). Although silent to wherein the treatment fluid has a viscosity of “from about 4 cP to about 50 cP,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a viscosity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Response to Arguments
 	Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive.  	Applicant argues that Saini fails to teach the concentration of particles as instantly claimed. More specifically, Applicant argues that Saini fails to recite wherein the amount of nanoparticles present is “from about 0.01% to about 5% by volume of the treatment fluid” but rather teaches “the macro-particles may be present in the particulate composition in an amount in the range of from about 80% to about 99.75% by volume of the particulate composition.” The Examiner points out that the Applicant appears to have confused the “particulate composition” as the “fluids that comprise a liquid component and a particulate component.” That is to say, Saini recites wherein, of the overall fluid composition, the particulate component is “from about 1% to about 68%” (col. 5 lines 8-15), and wherein, of the aforementioned particulate component, the nanoparticle component is between 0.25% and 20% (the macro-particulates are from about 80% to about 99.75%) (col. 5 lines 60-63). As such, Saini actually recites wherein the nanoparticles are present in the treatment fluid in an amount of from about 0.25% to 13.6%, which does indeed anticipate the claimed range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674